DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
EXAMINER’S AMENDMENT
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend Claim 1 at line 20 as follows:
presence detectors, wherein the illumination system comprises the at least one

Allowance
	III.	Claims 1-5, 7-8, 10-13, and 16-18 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed for the reasons given in Applicant’s Arguments/Remarks received September 9, 2021 and because Kiribayashi, Silbert, Balfour, Setomoto, and Mitschele do not teach an illumination system comprising: at least one group of presence detectors configured to detect the presence of a person; at least one wireless network access point associated with the group of presence detectors; and at least one central entity communicatively coupled to at least one group of presence 

 Claims 2-5, 7-8, and 10-13 are allowed based on their dependence on allowed independent claim 1.
Claim 16 is allowed for the reasons given in Applicant’s Arguments/Remarks received September 9, 2021 and because Kiribayashi, Silbert, Balfour, Setomoto, and Mitschele do not teach a method for controlling at least one wireless network access point in a building, wherein the method comprises: detecting whether a wireless communication device is connected to the at least one wireless network access point and/or whether a person is present using a group of presence detectors, wherein an illumination system comprises the at least one wireless network point and/or the group of presence detectors, wherein the illumination system comprises at least one wirelessly communication luminaire and/or at least one lamp, wherein the at least one wirelessly communicating luminaire and/or the at least one lamp comprises the wireless network access point, wherein the wireless network access point is activated and/or deactivated by the luminaire and/or the lamp, wherein the group of presence detectors associated with the network access point is configured to transmit detection data to the at least one luminaire and/or the at least one lamp, and wherein the at least one luminaire and/or the at least one lamp selectively activates or deactivates the network access point.
Claim 17 is allowed based on their dependence on allowed independent claim 16.
Claim 18 is allowed for the reasons given in Applicant’s Arguments/Remarks received September 9, 2021 and because Kiribayashi, Silbert, Balfour, Setomoto, and Mitschele do not teach a luminaire or lamp comprising: at least one presence detector; at least one network access point configured to be activated and deactivated by the luminaire, wherein: the luminaire or lamp is wirelessly network-capable, independently of the network access point, and the luminaire is configured to carry out a method for controlling at least one wireless network access point in a building, wherein the method comprises: detecting whether a wireless communication device is connected to the at least one wireless network access point and/or whether a person is present using a group of presence detectors, wherein an illumination system comprises the at least one wireless network point and/or the group of presence detectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
January 6, 2022